                 Case 2:16-cv-01109-RSM Document 296 Filed 05/12/20 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7                                       UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF WASHINGTON
 8                                                AT SEATTLE
 9
10   CHI CHEN, et al.,                                               Case No. 16-1109RSM

11                        Plaintiffs,                                ORDER RE: THE PARTIES’
                                                                     BELLWETHER TRIAL PROPOSALS
12                              v.
13
     U.S. BANK NATIONAL ASSOCIATION, et
14   al.,
15                        Defendants.
16
                On April 9, 2020, the Court granted Plaintiffs’ Motion for Bellwether Trials and
17
     ordered the parties to “meet and confer telephonically to propose a single joint plan for
18
19   proceeding with a bellwether trial involving at least two Plaintiffs.” Dkt. #269. The Court

20   provided the following guidance: “[i]n order to maximize representativeness, the Court directs
21
     the parties to work together to put forward a plan for a single bellwether trial that includes a
22
     small number of Plaintiffs selected by both sides who are ready to proceed. There may be
23
24   appropriate Plaintiffs who are not represented by Corr Cronin.”1 Id. at 4. The Corr Cronin

25   Plaintiffs who moved for bellwether trials have now settled out of this case. See Dkts. #281,
26   #287, #288. The Court notes that the remaining Plaintiffs, represented by different counsel, did
27
     not oppose the bellwether trial Motion and are, in any event, bound by the Court’s Order.
28
     1
         At the time, 81 Plaintiffs were represented by the law firm Harris Bricken and 10 were represented Corr Cronin.


     ORDER RE: THE PARTIES’ BELLWETHER TRIAL PROPOSALS - 1
              Case 2:16-cv-01109-RSM Document 296 Filed 05/12/20 Page 2 of 3



            The parties were unable to agree on a joint proposal. On May 11, the Court received
 1
 2   separate filings. Dkts. #290 and #292. Many pages are spent questioning whether a bellwether

 3   trial is required in this case and quibbling about attorney communication problems. Setting
 4
     aside those issues, it appears that U.S. Bank now proposes two bellwether plaintiffs who reside
 5
     in China, do not speak English, and who have not completed discovery. U.S. Bank seeks to
 6
 7   depose these plaintiffs prior to trial. Plaintiffs propose a single bellwether plaintiff who has

 8   been deposed, resides in the United States, and is more proficient in English.
 9          The creation of a trial plan in a complex case, like the decision to sever claims or
10
     bifurcate trial, is well within the trial court’s discretion. Jinro Am., Inc. v. Secure Invs., Inc.,
11
     266 F.3d 993, 998 (9th Cir. 2001). It is clear that further guidance is needed from the Court.
12
13   Counsel’s inability to work together on this issue is disappointing. U.S. Bank’s proposal seems

14   designed to sabotage a timely bellwether trial, while Plaintiffs have been unable to name more
15   than one individual and appear to have failed to adequately communicate with U.S. Bank prior
16
     to the deadline.
17
            Given all of the above, the Court will set the following procedure: 1) Plaintiffs’ counsel
18
19   is to send to U.S. Bank’s counsel the names of four plaintiffs who will be ready for trial without

20   further discovery; 2) U.S. Bank will select two from that group it believes to be satisfactorily
21
     representative for the first bellwether trial and send these names back to Plaintiffs’ counsel.
22
     This selection process will be reversed if a second bellwether trial is necessary.
23
24          The Court fully expects counsel to execute this procedure in a professional, respectful

25   manner without further hand-holding from the Court. The Court notes that English proficiency
26   is not a requirement for trial. The inability of a bellwether plaintiff to travel to the United
27
28



     ORDER RE: THE PARTIES’ BELLWETHER TRIAL PROPOSALS - 2
              Case 2:16-cv-01109-RSM Document 296 Filed 05/12/20 Page 3 of 3



     States due to circumstances outside their control, such as the current COVID-19 pandemic, will
 1
 2   be a valid basis to request a continuance of trial.

 3          Having considered the applicable briefing submitted by the parties and the entire record,
 4
     the Court hereby finds and ORDERS that the parties are to follow the above procedure for
 5
     selecting two bellwether trial plaintiffs. This is to be accomplished no later than seven (7) days
 6
 7   from the date of this Order. The parties are to subsequently meet-and-confer telephonically and

 8   file a joint status report within fourteen (14) days of this Order setting forth their expectations
 9   for the bellwether trial procedure.
10
11
            DATED this 12th day of May, 2020.
12
13
14
15
16
                                                    A
                                                    RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER RE: THE PARTIES’ BELLWETHER TRIAL PROPOSALS - 3
